Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons For Allowance 
2.	Claims 1-31 and 33 are allowed.
3.	The following is an examiner's statement of reasons for allowance: 
	Regarding independent claims 1, 20, 24  and 28, prior art of record fails to teach or render obvious, the method/first wireless node/non-transitory computer-readable medium/first apparatus comprising wherein, relative to the second type of timing advance indicator, the first type of timing advance indicator is associated with a reduced periodicity and wherein the second type of timing advance indicator is associated with a 0.65 nanosecond periodicity for a subcarrier spacing of 120 kilohertz (kHz), in combination with all other limitations as recited in independent claims 1, 20, 24  and 28.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVASA R REDDIVALAM whose telephone number is (571)270-3524.  The examiner can normally be reached on M-F 10-7 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on 571-272-3098.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SRINIVASA R REDDIVALAM/           Examiner, Art Unit 2477                                                                                                                                                                                             	7/6/2021


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477